Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 1 of 22




                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

 JENNIFER ROMAN,

        Plaintiff,
 v.

 WAL-MART STORES EAST, LP and
 CHARLES COLEMAN,

        Defendants.
                                                  /

      DEFENDANT, WAL-MART STORES EAST, LP., NOTICE OF REMOVAL

        Defendant, Wal-Mart Stores East, LP. (“Wal-Mart”), by and through its

 undersigned counsel and pursuant 28 U.S.C. §§ 1332, 1441 and 1446(b)(1), and Rule

 81(c) of the Federal Rules of Civil Procedure, removes to this Court the action filed

 in the 15th Judicial Circuit Court in and for Palm Beach County, Florida, Case No.

 50-2020-CA-004721, with full reservation of rights, exceptions and defenses, and in

 support thereof state:

                                 FACTUAL BACKGROUND

        1.     On April 28, 2020, Plaintiff commenced this action by filing a

 complaint against Wal-Mart, and the store manager, Charles Coleman, in the 15th

 Judicial Circuit in and for Palm Beach County, Florida. See Pl.’s Initial Complaint

 attached as Ex. “A.”




                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 2 of 22




       2.     The initial Complaint was served on Wal-Mart on May 1, 2020. See

 Service of Process Transmittal attached as Ex. “B.”              1


       3.     The Plaintiff’s Complaint against Wal-Mart and store manager,

 Charles Coleman, are for claims sounding in negligence as a result of injuries which

 the Plaintiff allegedly sustained on January 5, 2019, arising from an incident at the

 subject Wal-Mart store located at 9990 Belvedere Rd., West Palm Beach, Palm

 Beach County, Florida 33411. See Ex. “A” at ¶ 5-13.

       4.     Plaintiff alleges that she was struck by a Wal-Mart supply cart that

 was being pushed by an unknown employee of Wal-Mart. See Ex. “A” at ¶ 6.

       5.     The Plaintiff’s Complaint specifically defines the store Manager as

 COELMAN (emphasis added), yet to fails to allege that COELMAN was the

 employee that struck the Plaintiff with the supply cart. Instead, the Plaintiff alleges

 that “Defendant employee” struck the Plaintiff with the supply cart (See Ex. “A” at

 ¶ 6-7). Throughout the Complaint, when referring to the store manager, Charles

 Coleman, the Plaintiff writes “COLEMAN,” yet, nowhere in the Complaint does it

 allege that COELMAN struck the Plaintiff with the supply cart.

       6.     As to Wal-Mart, Plaintiff alleges that Wal-Mart breached a duty owed

 to the Plaintiff by, including but not limited to, failing to properly train and

 supervise its employees, and operate the cart in a safe condition. See Ex. “A” at ¶

 11.




 1 Of the date of filing this lawsuit, Defendant, Charles Coleman, has not yet been
 served with the Complaint.
                                                    2

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 3 of 22




       7.     As for co-defendant, store manager, Charles Coleman, Plaintiff alleges

 that in his capacity as the store manager as an employee and manager, Charles

 Coleman, was responsible for training and supervising the Wal-Mart employees, an

 knew (or should have known) that the employees at the store were not properly

 train, supervised and hired. See Ex. “A” at ¶ 16-18.

       8.     Plaintiff specifically identifies Chares Coleman in his capacity as store

 manager for the subject Wal-Mart store. See Ex. “A” at ¶ 5.

       9.     Plaintiff’s Complaint fails to allege any facts indicating Charles

 Coleman was actively negligent by actively participating in and committing

 any tort to cause Plaintiff’s incident. Furthermore, the Complaint fails to even

 allege that Charles Coleman was ever on duty at the time of the Plaintiff’s incident.

 Instead, the Plaintiff merely alleges Charles Coleman is the store manager at the

 store, owed and breached a duty to Plaintiff. There are no allegations within the

 Complaint, indicating that Charles Coleman actively brought about Plaintiff’s

 incident.

       10.    As shown more fully below, it is evident that Plaintiff’s Complaint fails

 to allege any facts that Charles Coleman had any active participation and active

 involvement in the alleged incident. See Charles Coleman’s Declaration attached as

 Ex. “C.”

       11.    Rather, the Plaintiff joined Charles Coleman to this lawsuit solely to

 destroy diversity jurisdiction.




                                                    3

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 4 of 22




       12.      The Plaintiff is a resident of Palm Beach County, which is the county

 where the incident occurred. See Plaintiff’s Customer Incident Report and Medical

 Records attached as Ex. “D.” 2 It is well-established that residency is prima facie

 evidence of domicile, which is equivalent to residency for purposes of diversity of

 citizenship.

       13.      Further, Plaintiff alleges past medical bills exceeding $44,103.00,

 as of May 18, 2020, which is the date that Plaintiff sent her pre-suit demand

 letter offering to settle this claim for $300,000.00. See Pre-suit Demand Letter

 attached as Ex. “E.”

       14.      This action is removable based on diversity of citizenship of the

 parties, and because the claimed amount in controversy is in excess of $75,000.00,

 exclusive of interest, attorneys’ fees, and costs.

       15.      Wal-Mart requests this Court disregard the citizenship of Charles

 Coleman when determining that diversity jurisdiction exists in this case, and to

 dismiss Charles Coleman as he did not actively participate in bringing about

 Plaintiff’s incident, nor does the Complaint allege any facts indicating that Charles

 Coleman actively participated in bringing about Plaintiff’s incident.

       16.      Wal-Mart attaches hereto and incorporates into this Notice a copy of

 the process, pleadings, and other papers filed in the 15th Judicial Circuit in and for

 Palm Beach County, Florida together with a docket sheet from the Clerk of Court.

 See The state court filings are attached as Composite Ex. “F.”

 2 The Plaintiff’s address as indicated on her Customer Incident Report and
 throughout her various medical records in connection with this incident, reveal that
 Plaintiff is a resident of Palm Beach County.
                                                      4

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 5 of 22




       17.    Wal-Mart attaches the Civil Cover Sheet at Ex. “G.”

       18.    Wal-Mart reserves the right to raise all defenses and objections in this

 action after the action is removed to this Court.

                                  REMOVAL IS TIMELY

       19.    In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of

 Removal within thirty (30) days of the date that it received a copy of Plaintiff’s

 initial Complaint. Plaintiff’s initial Complaint is the initial pleading setting forth

 the claim for relief upon which Plaintiff’s action is based.

       20.    The thirty (30) day period commenced on May 1, 2020, when Plaintiff

 served her initial Complaint. Further, as of the date of this Notice of Removal,

 Charles Coleman has not yet been served with the Complaint.

       21.    Prior to the service of Plaintiff’s initial Complaint, Plaintiff sent Wal-

 Mart a written pre-suit demand outlining Plaintiff’s claimed damages inclusive of

 actual medical expenses in connection with her alleged incident.

       22.    Venue exists in the United States District Court for the Southern

 District of Florida, West Palm Beach Division, because the 15th Judicial District in

 and for West Palm Beach County, where Plaintiff filed her state court Complaint is

 located in West Palm BeachCounty Florida, which is located within the United

 States District Court for the Southern District of Florida, West Palm Beach,

 Florida.




                                                    5

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 6 of 22




                           DIVERSITY OF CITIZENSHIP

       23.    Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

 jurisdiction of all civil actions where the matter in controversy exceeds the sum or

 value of $75,000.00, exclusive of interest and costs, and is between – citizens of

 different States.” This action satisfies the complete diversity of citizenship

 requirement of 28 U.S.C. § 1332(a)(1).

    A. Citizenship of Wal-Mart Stores East, LP.

       24.    At the time of the alleged incident, and currently, Wal-Mart Stores

 East, LP is a limited partnership which currently is, and was at the time of the

 Complaint, a Delaware Limited Partnership with its principal place of business in

 the State of Arkansas. See SunBiz Report attached as Ex. “H.” WSE Management,

 LLC is the general partner and WSE Investment, LLC is the limited partner of

 Wal-Mart Stores East, LP. These are the only partners of Wal-Mart Stores East,

 LP. WSE Management, LLC and WSE Investment, LLC were at the time of filing

 the Complaint, and still are, Delaware limited liability companies. The sole member

 of WSE Management, LLC and WSE Investment, LLC is, and was at the time of

 filing the Complaint, Wal-Mart Stores East, LLC, an Arkansas Limited Liability

 Company. The sole member of Wal-Mart Stores East, LLC is, and was at the time of

 filing the Complaint, Wal-Mart Stores, Inc. Wal-Mart Stores Inc., is, and was at the

 time of filing the Complaint, an incorporated entity under the laws of the State of

 Delaware. Wal-Mart Stores Inc., at the time the Complaint was filed and presently,

 incorporated in the State of Delaware. The principal place of business for all of the


                                                   6

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 7 of 22




 above mentioned entities (Wal-Mart Stores East, LP; WSE Management, LLC; WSE

 Investment, LLC; Wal-Mart Stores East, LLC; and Wal-Mart Stores, Inc.) is, and

 was at the time of filing the Complaint, Bentonville, Arkansas.

    B. Citizenship of Plaintiff, Jennifer Roman

    25.      Plaintiff, Jennifer Roman, is a resident of Palm Beach County, Florida.

 See Ex. “D.” Although Plaintiff’s Complaint does not specifically state Plaintiff’s

 citizenship, “[i]t is well established that a party’s residence is prima facie evidence

 of a party’s domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile

 is equivalent to his citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3

 (S.D.Fla.) (Cohn, J) (internal citations omitted).

    26.      Here, Plaintiff’s Customer Incident Report and various medical

 records/bills reveal that she is a resident of Palm Beach County. See Ex. “D.”

 Plaintiff’s Palm Beach County, Florida residence is prima facie evidence of her

 domicile which is equivalent to citizenship for purposes of establishing diversity in

 this case. See Katz, 2009 WL 1532129 at *3.

    C. Complete Diversity Between the Parties Exists Because Charles
       Coleman Was Fraudulently Joined to Defeat Diversity Jurisdiction.

    27.      The    citizenship      of    co-defendant,          Charles       Coleman,   should   be

 disregarded because he was fraudulently joined in an attempt to destroy otherwise

 valid diversity jurisdiction. Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th

 Cir. 2011); Henderson v. Wash. Nat’l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006);

 Evelyne Petigny v. Wal-Mart Stores East, L.P., Case No. 18-23762-CIV-MORENO,



                                                    7

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 8 of 22




 ECF. No. 19, (S.D. Fla. November 14, 2018); Franco v. Wal-Mart Stores East, L.P.,

 Case No. 16-20706-CIV-MORENO, ECF No. 17 (S.D. Fl. March 10, 2016).

       28.    Courts routinely disregard the citizenship of fraudulently joined

 parties when determining whether diversity jurisdiction exists. Stillwell v. Allstate

 Ins. Co., 663 F.3d at 1332. A defendant seeking to prove that a co-defendant was

 fraudulently joined must demonstrate by clear and convincing evidence either that:

 (1) there is no possibility the plaintiff can establish a cause of action against the

 resident defendant; or (2) the plaintiff has fraudulently plead jurisdictional facts to

 bring the resident defendant into the state court. See Stillwell, 663 F.3d at 1332;

 Henderson, 454 F.3d at 1281.

       29.    The determination of whether the resident defendant has been

 fraudulently joined must be based upon the plaintiff’s pleadings at the time of

 removal, supplemented by any affidavits submitted by the parties. See Pacheco de

 Perez v. AT&T Co., 139 F.3d 1368, 1380 (11th Cir. 1998).

       30.    The issue of whether there is no possibility the plaintiff can establish a

 cause of action against the resident defendant turns on whether liability can be

 imposed on the resident defendant. Hunt v. Target Corp., Case No. 14-80266-CIV,

 2014 U.S. Dist. LEXIS 54179, at *3-5 (S.D. Fla. Apr. 18, 2014); Tynes v. Target

 Corp., Case No. 12-24302-CIV, 2013 U.S. Dist. LEXIS 40355, at *4-5 (S.D. Fla. Mar.

 22, 2013). If a defendant shows that “there is no possibility that plaintiff can

 establish a cause of action against the resident defendant . . . the federal court must

 dismiss the non-diverse defendant and deny any motion to remand the matter back


                                                    8

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 9 of 22




 to state court.” Florence v. Crescent Resources, LLC, 484 F.3d 1293, 1297 (11th Cir.

 2007)

         31.   Under Florida law, “a corporate agent or employee may not be held

 personally liable simply because of his general administrative responsibility or

 performance of some function of his employment – he or she must be actively

 negligent.” Id (quoting McElveen v. Peeler, 554 So.2d 270, 272 (Fla. 1st DCA 1989);

 see also Niurka De Varona v. Discount Auto Parts, LLC., 860 F. Supp. 2d 1344, 1348

 (S.D. Fla. 2012) (quoting Orlovsky v. Solid Surf., 405 So.2d 1363, 1364 (Fla. 4th

 DCA 1981) (“[i]t is well established under Florida law that [a store manager] does

 not incur personal liability for the corporation’s tort merely by reason of the

 officer’s official character”)).

         32.   In Tynes, the plaintiff, a Florida citizen, filed a complaint in state court

 alleging negligence against Target Corporation, a Minnesota citizen, and an

 unnamed employee, John Doe, arising from a slip and fall incident inside a Miami

 Target store. Tynes, 2013 U.S. Dist. LEXIS 40355, at *1. The defendant removed

 the case seeking to invoke diversity jurisdiction. Id at *1. Plaintiff moved to remand

 the case because the plaintiff identified through discovery the identity of John

 Doe—Target employee Wilbert A. Hernandez—and claimed that he was a resident

 of Miami-Dade County. Id at *2. In denying plaintiff’s motion to remand, the court

 found there was little possibility that the plaintiff could prove a cause of action for

 negligence against Mr. Hernandez because the plaintiff failed to allege any




                                                     9

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 10 of 22




  individual duty was owed or that the tort in question was committed in the store

  manager’s individual capacity. Id. at *4-6.

        33.      In Niurka De Varona, the plaintiff, a Florida citizen, filed a negligence

  claim against Advance Auto Parts, a Virgina Corporation. Niurka De Varona, 860 F.

  Supp. 2d at 1345. Plaintiff amended her complaint and named the store manager, a

  Florida resident, as a joint defendant asserting a separate count of negligence

  against the store manager. Id. Specifically, the plaintiff alleged the store manager

  had a duty to use ordinary care to maintain the store premises in a reasonable safe

  condition and was negligent by failing to remove the dangerous condition or warn

  the plaintiff of it. Id. Thereafter, the defendant removed the case arguing the

  citizenship of the store manager should be disregarded because he was fraudulently

  joined solely to avoid federal jurisdiction. Id. at 1346. In support of its notice of

  removal, Advance Auto Parts presented an affidavit from the store manager

  denying any personal responsibility for the plaintiff’s incident, attesting that he was

  not in the parking lot when the alleged accident occurred, that he could not see the

  parking lot from his vantage point in the store, and that he had no knowledge of

  any hazardous condition in the parking lot on the date of the incident. Id. The court

  denied the plaintiff’s motion to remand the stating “plaintiff has provided no facts

  showing that [the store manager] played any role in her injuries” and that a store

  manager does not incur personal liability for a corporation’s torts merely

  by reason of the store manager’s official title. See id. (citing Orlovsky, 405 So.

  2d at 1364).


                                                     10

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 11 of 22




        34.    Similarly, in Pritchard, the court also denied plaintiff’s motion to

  remand because the plaintiffs failed to point to any evidence in support of their

  claim that the store manager was actively negligent. Pritchard v. Wal-Mart Stores,

  Inc., Case No. 8:09-cv-46, 2009 U.S. Dist. LEXIS 18593, at *7. In Pritchard, the

  plaintiffs filed suit against defendants Wal-Mart and one of its store manager in

  state court alleging claims of negligence and loss of consortium. Id. at *1. The

  plaintiffs alleged the store manager owed a duty to plaintiffs to exercise reasonable

  care in the maintenance, inspection, repair, warning, and mode of operation of the

  premises, 3 and the store manager breached those duties by acting negligently in

  falling to exercise reasonable care in the maintenance, inspection, repair, warning,

  and mode of operation of the premises. Id. Wal-Mart removed the case based upon

  diversity jurisdiction despite the Florida citizenship of the store manager pursuant

  to the fraudulent joinder doctrine. Id. Thereafter, the store manager filed a motion

  to dismiss based on fraudulent joinder. Id. The defendants submitted a declaration

  from the store manager, in which she stated she had no prior knowledge of the

  dangerous condition, and no one, including customers from her store, notified her of

  the dangerous condition prior to the plaintiff’s incident. Id. at *2. Wal-Mart

  submitted evidence that the store manager was not personally involved in the

  incident at issue, and as such, the store manager could not be found to be actively

  negligent. Id. at *3. The court agreed with Wal-Mart that the store manager was

  3 Under Florida law, negligent mode of operation claims based upon transitory
  foreign substances are no longer a viable cause of action since the enactment of
  Florida Statute section 768.0755. See Pembroke Lakes Mall Ltd. v. McGruder, 137
  So. 3d 418 (Fla. 4th DCA 2014). To be clear, Pritchard did not involve a transitory
  foreign substance.
                                                   11

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 12 of 22




  fraudulently joined as a defendant because the plaintiffs could not establish that

  the store manager was personally at fault for the plaintiffs' injuries as there was no

  evidence to support that the store manager was actively negligent. Id. The court

  denied the plaintiffs’ motion to remand and granted the store manager’s motion to

  dismiss. Id.

        35.      Further, in Evelyne Petigny v. Wal-Mart Stores East, L.P., and Franco

  v. Wal-Mart Stores East, L.P., Judge Moreno dismissed the store employees who

  had been sued in their capacity as Wal-Mart managers on the basis that Plaintiff

  failed to allege any facts that the store managers were actively negligent (i.e.

  actively participated in braining about the plaintiff’s incident. See Evelyne Petigny

  v. Wal-Mart Stores East, L.P., Case No. 18-23762-CIV-MORENO, ECF. No. 19,

  (S.D. Fla. November 14, 2018); Franco v. Wal-Mart Stores East, L.P., Case No. 16-

  20706-CIV-MORENO, ECF No. 17 (S.D. Fl. March 10, 2016).

        36.      In a factually similar case, Edman v Wal-Mart, the plaintiff alleged

  that she was struck in the back by a stock cart while she was shopping at a Wal-

  Mart store. Edman v Wal-Mart Stores East, L.P., Case No. 9:19-CV-80356-DMM, at

  D.E. 20 and DE. 21, (S.D. Fla. May 6, 2019). The plaintiff sued both Wal-Mart and

  the store manager, Michael Gillespie. Id. The Honorable Judge Middlebrooks

  granted Michael Gillespie’s Motion to dismiss [at D.E. 21] as the plaintiff’s

  complaint failed to allege that Michael Gillespie actively participated in bringing

  about the Plaintiff’s incident, and subsequently denied Plaintiff’s Motion to




                                                     12

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 13 of 22




  Remand. Edman v Wal-Mart Stores East, L.P., Case No. 9:19-CV-80356-DMM, at

  DE. 21, (S.D. Fla. May 6, 2019).

        37.    In the instant case, although Charles Coleman was the store manager

  at the subject Wal-Mart store where the Plaintiff’s incident allegedly occurred on

  January 5, 2019, there is no possibility that Plaintiff can prove a cause of action for

  negligence against him because he was not actively negligent and had no personal

  involvement in Plaintiff’s incident. See Niurka De Varona, 860 F. Supp. 2d at 1347;

  Pritchard, 2009 U.S. Dist. LEXIS 18359, at *7; Evelyne Petigny v. Wal-Mart Stores

  East, L.P., Case No. 18-23762-CIV-MORENO, ECF. No. 19, (S.D. Fla. November

  14, 2018); Franco v. Wal-Mart Stores East, L.P., Case No. 16-20706-CIV-MORENO,

  ECF No. 17 (S.D. Fl. March 10, 2016).

        38.    Most importantly, Charles Coleman did not commit or participate in

  Plaintiff’s alleged tort and did not play any role in Plaintiff’s alleged injuries as he:

         a.    did not witness Plaintiff’s incident;

         b.    did not personally participate in the events leading up to Plaintiff’s

  alleged incident nor did he individually engage in tortious conduct;

         c.    did not push a supply cart (or any cart for that matter) into the

  Plaintiff on January 5, 2019, or any other day;

         d.    I did not have any knowledge of the subject supply cart (or any other

  type of cart) in the area of Plaintiff’s incident immediately prior to same;




                                                     13

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 14 of 22




         e.    did not have any knowledge of a Wal-Mart employee handling the

  stock cart (or any other type of cart) in the area of Plaintiff’s incident immediately

  prior to same;

         f.    did not observe the subject supply cart (or any other type of cart) in the

  area of Plaintiff’s incident immediately prior to same, nor did he cause the subject

  supply cart (or any other type of cart) to be in the area of Plaintiff’s incident

  immediately prior to same;

         g.    did not place the subject supply cart (or any other type of cart) in the

  aisle where Plaintiff’s incident occurred, nor did he have any prior knowledge

  pertaining to the identity of the individual who allegedly handled the subject supply

  cart in the area of Plaintiff’s incident immediately prior to Plaintiff’s incident;

         h.    was not in the area of Plaintiff’s alleged incident prior to her alleged

  incident, nor was he in the area of the incident at the time of Plaintiff’s incident;

  and

         i.    he did not investigate the Plaintiff’s incident on the date of her

  incident. See Charles Coleman’s Declaration attached as Ex. “C.”

        39.    Therefore, Charles Coleman had no knowledge of the alleged

  dangerous condition prior to Plaintiff’s incident, and had no involvement therewith.

  See id.; see also Niurka De Varona, 860 F. Supp. 2d at 1347; Pritchard, 2009 2009

  U.S. Dist. LEXIS at *7; Evelyne Petigny v. Wal-Mart Stores East, L.P., Case No. 18-

  23762-CIV-MORENO, ECF. No. 19, (S.D. Fla. November 14, 2018); Franco v. Wal-




                                                    14

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 15 of 22




  Mart Stores East, L.P., Case No. 16-20706-CIV-MORENO, ECF No. 17 (S.D. Fl.

  March 10, 2016).

           40.   Essentially, Plaintiff has sued Charles Coleman because Plaintiff has

  discovered he was the store manager on the day of the Incident. As discussed above,

  this is contrary to Florida law.

           41.   This is particularly event in light of the fact that Plaintiff’s Complaint

  fails to allege any facts indicating Charles Coleman was actively negligent

  by actively participating in and committing any tort to cause Plaintiff’s incident.

  Furthermore, the Complaint fails to even allege that Charles Coleman was ever on

  duty at the time of the Plaintiff’s incident. Instead, the Plaintiff merely alleges

  Charles Coleman is the store manager at the store. The Plaintiff’s Complaint

  specifically defines the store Manager as COELMAN (emphasis added), yet to fails

  to allege that COELMAN was the employee that struck the Plaintiff with the

  supply cart. Instead, the Plaintiff alleges that “Defendant employee” struck the

  Plaintiff with the supply cart (See Ex. “A” at ¶ 6-7).

           42.   After disregarding the fraudulently joined defendants, there can be no

  dispute that the citizenship of the Parties is diverse.

                               AMOUNT IN CONTROVERSY

     43.         The amount in controversy exceeds $75,000.00. Although Plaintiff’s

  Complaint does not specify an amount in controversy other than the state court

  jurisdictional minimum, it is clear from Plaintiff’s pre-suit demand that her claimed

  damages exceeds the jurisdictional minimum in this Court of $75,000.00. See Katz


                                                     15

                        150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 16 of 22




  v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1, 2009) (concluding

  the defendant met its jurisdictional burden of establishing the amount in

  controversy based on information received from the plaintiffs in the pre-suit

  demand package); see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL,

  2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand

  letters are competent evidence of the amount in controversy.).

     44.      Where, as here, a plaintiff makes “an unspecified demand for damages

  in state court, a removing defendant must prove by a preponderance of the evidence

  that the amount in controversy more likely than not exceeds the . . . jurisdictional

  requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

  1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069

  (11th Cir. 2000).

     45.      “In the Eleventh Circuit, a district court may consider the complaint

  and any later received paper from the plaintiff as well as the notice of removal and

  accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

  1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

  F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

  evidence outside of the removal petition if the facts therein existed at the time of

  removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

  and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

  “Therefore, pre-suit settlement offers and demands may be considered in evaluating

  whether a case has been properly removed.” Id.


                                                   16

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 17 of 22




     46.      In the present case, the relevant portions of Plaintiff’s $300,000.00

  pre-suit demand conclusively establish that the amount in controversy exceeds the

  $75,000.00 jurisdictional minimum. Notably, Plaintiff’s medical bills totaled

  $44,103.00 as of March 18, 2020. See Ex. “E.”

     47.      Admittedly, Plaintiff demanded $300,000.00 to settle her claims which

  are inclusive of past medical expenses; future medical expenses and care; and pain

  and suffering. Id.

     48.      Additionally, Plaintiff alleges damages for mental anguish, and loss of

  capacity for the enjoyment of life. See Ex. “A” at ¶ 13.

     49.      These representations sufficiently and conclusively establish by a

  preponderance of the evidence that the amount in controversy exceeds the requisite

  $75,000.00 jurisdictional minimum for this Court to retain jurisdiction. Numerous

  decisions from the Southern District of Florida support this conclusion.

     50.      For example, in Katz v. J.C. Penney Corp., supra, the court concluded

  that the removing defendant properly established the amount in controversy by

  addressing through affidavit information received from Plaintiff’s pre-suit demand

  package. The court specifically noted it was persuaded that the pre-suit demand

  package reflected an honest assessment of damages by plaintiffs because, like

  Plaintiff’s pre-suit demand letter, it was based on medical records provided by the

  plaintiff. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla. June 1,

  2009).




                                                    17

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 18 of 22




     51.      In AAA Abachman Enterprises, Inc. v. Stanley Steemer, Int’l, Inc., 268

  Fed. Appx. 864 (11th Cir. 2008), the court relied on plaintiff’s demand letter seeking

  more than $75,000.00 in damages to establish federal jurisdiction. See also Scott v.

  Home Depot U.S.A., Inc., 2012 WL 86986, *3 (S.D.Fla. Jan. 11, 2012) (denying

  defendant’s motion for remand citing plaintiff’s actual damages of approximately

  $39,000.00 and concluding that future treatment would likely exceed the amount

  needed to reached the jurisdictional minimum.); La Rocca v. Stahlheber, 676 F.

  Supp. 2d 1347, 1349 (S.D. Fla. 2009) (the court denied plaintiff’s motion to remand

  citing plaintiff’s demand letter claiming $22,563.00 in medical bills and the court’s

  projections on likely future damages where a doctor estimated that plaintiff “‘could’

  incur costs of $2,500 to $5,000 per year” for future care).

     52.      In Lazo v. US Airways, Inc., 2008 WL 3926430 (S.D. Fla. Aug. 26,

  2008), the court denied the plaintiff’s motion to remand citing to an affidavit filed by

  defense counsel where he recounted a conversation in which Plaintiff’s counsel

  stated his client was seeking to recover “at least $1,000,000.” The court found this

  representation “constitute[d] legally certain evidence that plaintiff seeks damages

  in excess of $75,000.00.” Id.

     53.      In the instance case, although the totality of Plaintiff’s future medical

  expenses are not specifically set forth in her pre-suit demand letter, Plaintiff’s

  future damages in the instant matter certainly exceed the $75,000.00 jurisdictional

  limit given that Plaintiff’s demand letter, together with her accompanying medical

  records and bills, demands $300,000.00. See Ex. “E.”


                                                    18

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 19 of 22




     54.      In addition to past future medical expenses, Plaintiff’s Complaint

  claims damages for pain and suffering, loss of capacity for the enjoyment of life, and

  aggravation of prior injuries. See La Rocca, 676 F. Supp. 2d at 1349 (S.D. Fla. 2009);

  Scott, 2012 WL 86986, *3 (S.D.Fla. Jan. 11, 2012). Furthermore, Plaintiff also

  alleges her losses are permanent or continuing and she will suffer further loss into

  the future. See Ex. “C.” at 13.

     55.      Like Katz, here, even though the current actual medical expenses are

  below the jurisdictional amount, Plaintiff’s future damages will certainly make up

  the difference since Plaintiff will require ongoing treatment due to the alleged

  permanent nature of her injuries.

     56.      Based upon the pertinent case law above, Wal-Mart has conclusively

  established by a preponderance of the evidence the amount in controversy is

  satisfied based upon (1) Plaintiff’s $300,000.00 pre-suit demand letter and

  accompanying medical records and bills, as well as (2) Plaintiff’s claim for damages

  for pain and suffering, loss of capacity for the enjoyment of life and aggravation of

  prior injuries. See La Rocca, 676 F. Supp. 2d at 1349 (S.D. Fla. 2009); Scott, 2012

  WL 86986, *3 (S.D.Fla. Jan. 11, 2012); Katz, 2009 WL 1532129, *4 (S.D.Fla. June 1,

  2009).

     57.      The representations made in Plaintiff’s Complaint, medical records/bills

  and pre-suit demand letter together sufficiently and conclusively establish by a

  preponderance of the evidence that the amount in controversy exceeds the requisite

  $75,000.00 jurisdictional minimum for this Court to retain jurisdiction.


                                                    19

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 20 of 22




     58.       For example, in Katz v. J.C. Penney Corp., the court concluded that the

  removing defendant properly established the amount in controversy by addressing

  information received from Plaintiff’s pre-suit demand package. Katz, 2009 WL

  1532129 at 4. The court specifically noted it was persuaded that the pre-suit

  demand package reflected an honest assessment of damages by plaintiffs because,

  like Plaintiff’s pre-suit demand letter in this case, it was based on medical records

  provided by the plaintiff. Id. Accordingly, Wal-Mart has shown by a preponderance

  of the evidence that the amount in controversy exceeds the jurisdictional minimum,

  rendering removal proper.

                                              V. CONCLUSION

           This action is removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446

  because there exists complete diversity in this matter as the Plaintiff and Wal-Mart

  are citizens of different states, and the amount in controversy exceeds $75,000.00

  exclusive of interest, fees, and costs. Upon filing of this Notice of Removal,

  Wal-Mart will promptly give written notice to Plaintiff, through her attorneys of

  record, and the Clerk of the Circuit Court for the 15th Judicial Circuit in and for

  Palm Beach County, Florida.

           WHEREFORE, Defendant, WAL-MART STORES EAST, L.P., (“Wal-Mart”),

  respectfully requests the Notice of Removal be accepted as good and sufficient as

  required by law, and that the aforesaid action, Case No. 50-2020-CA-004721, on the

  docket of the Court for the 15th Judicial Circuit in and for Palm Beach County,

  Florida, be removed from that Court to the United States District Court for the


                                                    20

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 21 of 22




  Southern District of Florida, West Palm Beach Division, and that this Court assume

  full and complete jurisdiction thereof and issue all necessary orders and grant all

  general equitable relief to which Wal-Mart is entitled.

            Dated: May 29, 2020

                                                   Respectfully submitted,

                                                   /s/ Patricia Concepcion
                                                   Jerry D. Hamilton
                                                   Florida Bar No.: 970700
                                                   jhamilton@hamiltonmillerlaw.com
                                                   Robert M. Oldershaw
                                                   Florida Bar No.86071
                                                   roldershaw@hamiltonmillerlaw.com
                                                   Patricia Concepcion
                                                   Florida Bar No. 109058
                                                   pconcepcion@hamiltonmillerlaw.com
                                                   HAMILTON, MILLER & BIRTHISEL, LLP
                                                   150 Southeast Second Avenue, Suite 1200
                                                   Miami, Florida 33131
                                                   Telephone: (305) 379-3686
                                                   Attorneys for Defendant, Wal-Mart

                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on May 29, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  is being served this day on all counsel of record or pro se parties identified on the

  following Service List in the manner specified, either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those

  counsel or parties who are not authorized to receive electronically notices of Electronic

  Filing.

                                                 /s/ Patricia Concepcion
                                                 Patricia Concepcion, Esq.

                                                      21

                         150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                 TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-80869-RS Document 1 Entered on FLSD Docket 05/29/2020 Page 22 of 22




                                         SERVICE LIST

  Attorneys for Plaintiffs


  Ian Bressler, Esq.
  Florida Bar No. 104905
  ian@ianbresslerlaw.com
  12161 Ken Adams Way
  #113
  Wellington, Florida 33414
  Telephone: 561-305-8257
  Facsimile: 561-210-8925
  Counsel for Plaintiff




                                                    22

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
